This was initially before the Full Commission on 13 December 1994 for the determination of the compensability of plaintiff's claim. The Full Commission filed its Opinion and Award on 7 February 1995 in plaintiff's favor, awarded compensation and ordered the payment of medical expenses.
Due to the nature of the issues at hand, a brief summary of events would be of assistance. On 22 September 1995 Chief Deputy Commissioner William L. Haigh received a letter from Mr. Kimberly requesting that action on this issue be postponed. On 6 November 1995 the Commission received from plaintiff's counsel a letter outlining the subject of the current dispute. On 8 November 1995 Cary Health Care Center submitted a Motion to Intervene and for an Order Directing Payment. An Order permitting them to Intervene was filed by the Full Commission on 28 November 1995 and one ordering payment was filed on 19 December 1995. A copy of all these documents was sent to defendants, yet nothing from them was received by the Commission until 16 January 1996.
After careful consideration defendants' 16 January 1996 Motion for Reconsideration, Motion for an Evidentiary Hearing and Motion to Amend is HEREBY DENIED.
Defendants are ORDERED to comply with the Full Commission's Order of 19 December 1995 and make full payment to the necessary parties pursuant thereto.
                                  S/ ________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ ________________ COY M. VANCE COMMISSIONER
S/ ________________ LAURA K. MAVRETIC COMMISSIONER